MEMORANDUM DECISION

PER CURIAM.
Plaintiff, Gail Johnson, appeals from a judgment entered by the Circuit Court of Franklin County on a jury verdict in favor of defendant, Missouri Highway and Transportation Commission, in plaintiffs lawsuit to recover damages for personal injuries she claimed to have suffered at a highway rest stop owned and operated by defendant. For her sole point on appeal, she asserts that the trial court erred in submitting Instruction No. 9, a comparative fault instruction based on MAI 32.01(2), because it was not supported by the evidence.
We do not need to reach plaintiffs argument. The jury returned a unanimous verdict in defendant’s favor and found plaintiff one hundred percent at fault. Any error in submitting a comparative fault instruction is harmless when the jury returns a verdict attributing one hundred percent fault to the complaining party. Inman v. Bi-State Development Agency, 849 S.W.2d 681, 684 (Mo.App.1993); Titsworth v. Powell, 776 S.W.2d 416, 423 (Mo.App.1989).
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).